DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     TYRONE BRETT LIGHTSEY,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2872

                              [March 31, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 02-20733CF10C.

   Tyrone Brett Lightsey, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., KUNTZ and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.